DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 were rejected in Office Action mailed on 12/22/2020. Claims 12-20 were withdrawn from consideration. 
Applicant filed a response, canceled claims 1-20 and added claims 21-40.
Claims 21-40 are currently pending in the application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Category A
Species I, claims 22-24, drawn to a processor.
Species II, claim 25, drawn to a processor.
Species III, claims 28-30, drawn to a processor.
Species IV, claim 31, drawn to a processor. 
The species are independent or distinct because Species I to Species IV are drawn to different configurations and functions of the processor. For instance, Species I determines the utilization of hydrogen based on a power output and inside a preselected range, Species II determines the utilization of hydrogen based on a formulated concentration of hydrogen, Species III controls the amount of fuel and utilization of hydrogen utilizing a reformer, Species IV shuts down the power plant based on an utilization of hydrogen outside a preselected range. In addition, these species are not obvious variants of each other based on the current record.
NOTE: Applicant must elect one of Species I to Species IV from Category A as set forth above.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723